The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action
The instant application having Application No. 16/596,743 has a total of 1-12 claims pending in the application filed on 10/08/2019; there is 1 independent claim and 11 dependent claims, all of which are ready for examination by the examiner.

Information Concerning Oath/Declaration
Oath/Declaration

The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.


Status Of Claim for Priority In The Application

As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on 10/08/2019.  (This application comprises a continuation of U.S. application Ser. No. 14/216,921 filed March 17, 2014, which claims the benefit of priority to U.S. Provisional Application 61/790,181 filed on Mar. 15, 2013).

Information Concerning Drawings
Drawings

The applicant’s drawings submitted on 10/08/2019 are accepted for examination purposes.  

Acknowledgement Of References Cited By Applicant

No Information Disclosure Statement was submitted by the Applicant for the application No 16/596,743. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).  Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 6, 8-11, 14-15 and 18-20 of Application Number 14216921 (now U.S. Patent 10438167).  This is a double patenting rejection since the conflicting claims have been patented.    
Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants.  It would have been obvious to those of ordinary skill in the art at the time the invention was made to modify US Application Number 14216921 (Now U.S. Patent 10438167) to include the limitations for carrying out the steps implemented by the System of claims 1-12 of the instant Application.  

Claims 1-12 of the instant application are compared to claims 1, 2, 6, 8-11, 14-15 and 18-20  of US Patent 10438167 (application Number 14216921) in the following table:
Instant Application
Application Number 14216921 
(Now US Patent 10438167)
Claim 1
Claim 1
A system providing trademark search results comprising:
A system providing trademark search results comprising:
a controller; 
a controller; 
a display controlled by the controller;
a display controlled by the controller;
a memory coupled to the controller, wherein the memory is configured to store program instructions executable by the controller;
a memory coupled to the controller, wherein the memory is configured to store program instructions executable by the controller;
wherein in response to executing the program instructions, the controller is configured to:
wherein in response to executing the program instructions, the controller is configured to:
receive a trademark search result data set including a searched mark, a plurality of references, and a plurality of proximity scores between each reference and the searched mark, wherein the plurality of proximity scores between each reference and the searched mark is each based on a plurality of categories selected from the group of: similarity in appearance, similarity in sound, similarity in connotation, and similarity of the goods and services;
receive a trademark search result data set including a searched mark, a plurality of references, and a plurality of proximity scores between each reference and the searched mark, wherein the plurality of proximity scores between each reference and the searched mark is each based on a plurality of categories selected from the group of: similarity in appearance, similarity in sound, similarity in connotation, and similarity of the goods and services;
calculate a first relationship and a second relationship between each reference and the searched mark, wherein the first relationship and the second relationship for a given reference is calculated from a weighted aggregation of the plurality of proximity scores between the given reference and the searched mark according to a first algorithm and a second algorithm, each adjustable through a user controlled dashboard;
calculate a first relationship and a second relationship between each reference and the searched mark, wherein the first relationship and the second relationship for a given reference is calculated from a weighted aggregation of the plurality of proximity scores between the given reference and the searched mark according to a first algorithm and a second algorithm, each adjustable through a user controlled dashboard;
provide through the display an interactive visual representation between the searched mark and at least two of the plurality of references;
provide through the display an interactive visual representation between the searched mark and at least two of the plurality of references,
wherein the visual representation includes a two-dimensional graph including an x-axis and a y-axis, wherein a representation of the searched mark is displayed at an intersection of the x-axis and the y-axis and the relationship between the searched mark and each of the at least two of the
plurality of references is shown by displaying a reference representation of
each of the at least two of the plurality of references at a position on the two-
dimensional graph wherein an x-axis position of the reference representation corresponds to a magnitude of the first relationship and a y-axis position of the reference representation corresponds to a magnitude of the second relationship;
and provide through the display one or more fields for receiving user input that is factored into the first algorithm and the second algorithm, wherein the user input comprises a weighting factor for each category on which the first relationship and the second relationship are based;
and provide through the display one or more fields for receiving user input that is factored into the first algorithm and the second algorithm, wherein the user input
comprises a weighting factor for each category on which the first relationship and the second relationship are based;
adjust the first algorithm and a second algorithm used to calculate the first relationship and the second relationship based on user input by applying the weighting factors of the user input to the first algorithm and the second algorithm;
adjust the first algorithm and a second algorithm used to calculate the first relationship and the second relationship based on user input by applying the weighting factors of the user input to the first algorithm and the second algorithm;
and dynamically adapt the interactive visual representation based on the user input in real-time.
and dynamically adapt the interactive visual representation based on the user input in real-time.
Claim 2
Claim 2
wherein the controller is further configured to provide a control through which a user manipulates a weighting factor associated with at least one of the visually represented proximity scores, thereby altering the visual representation. 
wherein the controller is further configured to provide a control through which a user manipulates a weighting factor associated with at least one of the visually represented proximity scores, thereby altering the visual representation.
Claim 3
Claim 6
wherein the plurality of proximity scores between a given reference and the searched mark includes a proximity score representing an objective measurement of similarity in commercial impression between the searched mark and the given reference
wherein the plurality of proximity scores between a given reference and the searched mark includes a proximity score representing an objective measurement of similarity in commercial impression between the searched mark and the given reference
Claim 4
Claim 8
wherein the plurality of proximity scores between a given reference and the searched mark includes a proximity score representing an objective measurement of similarity of trade channels between the searched mark and the given reference
wherein the plurality of proximity scores between a given reference and the
searched mark includes a proximity score representing an objective measurement of similarity of trade channels between the searched mark and the given reference
Claim 5
Claim 9
wherein the plurality of proximity scores between a given reference and the searched mark includes a proximity score representing an objective measurement of the similarity of the conditions under which sales are made between the searched mark and the given reference.
wherein the plurality of proximity scores between a given reference and the searched mark includes a proximity score representing an objective measurement of the similarity of the conditions under which sales are made between the searched mark and the given reference
Claim 6
Claim 10
wherein the plurality of proximity scores between a given reference and the searched mark includes a proximity score representing an objective measurement of the fame of the given reference.
wherein the plurality of proximity scores between a given reference and the searched mark includes a proximity score representing an objective measurement of the fame of the given reference
Claim 7
Claim 11
wherein the plurality of proximity scores are each represented by a numerical score, with a higher score representing a higher concern.
wherein the plurality of proximity scores are each represented by a numerical score, with a higher score representing a higher concern.
Claim 8
Claim 14
wherein the plurality of proximity scores includes a proximity score for the buyers to whom the goods/services are sold or the channels of trade through which the goods/service are sold derived from social media data
wherein the plurality of proximity scores includes a proximity score for the buyers to whom the goods/services are sold or the channels of trade through which the goods/service are sold derived from social media data
Claim 9
Claim 15
wherein at least one proximity score is a proximity score based on the reputation of a given reference derived from social media data.
wherein at least one proximity score is a proximity score based on the reputation of a given reference derived from social media data.
Claim 10
Claim 18
wherein the controller is further configured to trigger an alert when the first relationship or the second relationship between a reference and the searched mark exceeds an alert threshold.
wherein the controller is further configured to trigger an alert when the first relationship or the second relationship between a reference and the searched mark exceeds an alert threshold
Claim 11
Claim 19
wherein the alert threshold is binary condition triggered by a specific value of an owner variable
wherein the alert threshold is binary condition triggered by a specific value of an owner variable
Claim 12
Claim 20
wherein the alert threshold is manually set by a user of the system and a comparison of the first relationship or the second relationship between each reference and the searched mark and the alert threshold is automatically analyzed by the controller.
wherein the alert threshold is manually set by a user of the system and a comparison of the first relationship or the second relationship between each reference and the searched mark and the alert threshold is automatically analyzed by the controller.







Claim Rejections - 35 USC § 103(a)

The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.




Claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tan et al (US PGPUB 20130275427 in view of Kolehmainen et al (US PGPUB 20140181007) and in further view of Barney Jonathan (US PGPUB 20160004768).

As per claim 1:
Tang teaches:
“A system providing trademark search results comprising” (Paragraph [0014] wherein Tan’s teachings of a system providing trademark search results comprising (trademark searching and notification systems)) 
“a controller” (Paragraph [0034] wherein Tan’s teachings of a controller (special purpose hardware or programmable circuitry))
“a display controlled by the controller” (Paragraph [0016] wherein Tan’s teachings of a display controlled by the controller (the graphical user interface module can be configured to generate one or more user interface screens))
“and a memory coupled to the controller” (Paragraph [0058] wherein Tan’s teachings of a memory coupled to the controller (the notification system 160 can include memory 210, Fig. 2))
“wherein the memory is configured to store program instructions executable by the controller” (Paragraph [0060] wherein Tan’s teachings of wherein the memory is configured to store program instructions executable by the controller (memory 210 may be used to store instructions for running one or more modules, engines, interfaces, and/or applications))
“wherein in response to executing the program instructions, the controller is configured to: receive a trademark search result data set including a searched mark” (Paragraph [0030], Paragraph [0058], Paragraph [0060] and Paragraph [0097]  wherein Tan’s teachings of wherein in response to executing the program instructions (memory 210 could be used in one or more embodiments to house all or some of the instructions needed to execute the functionality of searching module 260), the controller is configured to (notification system 160 can include, Fig. 2) : receive a trademark search result data set (receiving operation receives a list of trademarks from a search, Fig. 4) including a searched mark (entities can submit their own marks for injection into data compilation))
“a plurality of references” (Paragraph [0042] wherein Tan’s teachings of a plurality of references (a list of related trademarks can be returned to the requester))
“and a plurality of proximity scores between each reference and the searched mark” (Paragraph [0097] wherein Tan’s teachings of (generation operation generates a relevance score for each of the trademarks in the list))
Tan does not EXPLICITLY teach: wherein the plurality of proximity scores between each reference and the searched mark is each based on a plurality of categories selected from the group of: similarity in appearance, similarity in sound, similarity in connotation, and similarity of the goods and services; calculate a first relationship and a second relationship between each reference and the searched mark, wherein the first relationship and the second relationship for a given reference is calculated from a weighted aggregation of the plurality of proximity scores between the given reference and the searched mark according to a first algorithm and a second algorithm, each adjustable through a user controlled dashboard; provide through the display an interactive visual representation between the searched mark and at least two of the plurality of references; and provide through the display one or more fields for receiving user input that is factored into the first algorithm and the second algorithm, wherein the user input comprises a weighting factor for each category on which the first relationship and the second relationship are based; adjust the first algorithm and a second algorithm used to calculate the first relationship and the second relationship based on user input by applying the weighting factors of the user input to the first algorithm and the second algorithm; and dynamically adapt the interactive visual representation based on the user input in real-time.
However, Kolehmainen teaches:
“wherein the plurality of proximity scores between each reference and the searched mark is based on a plurality of categories selected from the group of: similarity in appearance, similarity in sound, similarity in connotation, and similarity of the goods and services” (Paragraph [0003], Paragraph [0044] and Paragraph [0048] wherein the plurality of proximity scores between each reference and the searched mark is based on (the system determines similarity between the input trademark and the elements based on) a plurality of categories selected from the group of: similarity (on rules derived from parameters of the input trademark which may include, but not limited to) in appearance, similarity in sound, similarity in connotation, and similarity of the goods and services (a trademark may be a name, word, phrase, logo, symbol, design, image, or a combination of these elements and there is also a range of non-conventional trademarks comprising marks which do not fall into the standard categories, such as those based on color, smell, or sound)).
Also, Barney teaches:
“calculate a first relationship and a second relationship between each reference and the searched mark, wherein the first relationship and the second relationship for a given reference is calculated from a weighted aggregation of the plurality of proximity scores between the given reference and the searched mark according to a first algorithm and a second algorithm, each adjustable through a user controlled dashboard” (Paragraph [0018], Paragraph [0023], Paragraph [0024] and Paragraph [0065] calculate a first relationship and a second relationship between each reference and the searched mark (relevance scores are calculated between each document and each other document  in the database for quantitatively measuring a degree of relevance between two or more documents of interest by analyzing relationships between multiple related documents), wherein the first relationship and the second relationship for a given reference is calculated from a weighted aggregation of the plurality of proximity scores between the given reference and the searched mark according to a first algorithm and a second algorithm (algorithm results could be calculated as arbitrary raw scores representing the sum of an individual document's weighted scores, which raw scores can be further ranked and reported on a percentile basis or other similar basis as desired and the algorithm is refined by iteratively adjusting the scorings and/or weightings assigned until the predictive accuracy of the algorithm is optimized), each adjustable through a user controlled dashboard (provides an improved search algorithm via an interactive visual interface for displaying and interacting with the resulting data set))
“provide through the display an interactive visual representation between the searched mark and at least two of the plurality of references” (Paragraph [0154] (provide a search input/output interface that displays and/or communicates search input criteria and corresponding search results in a way that facilitates intuitive understanding and visualization of the logical relationships between two or more related concepts being searched))
 “and provide through the display one or more fields for receiving user input that is factored into the first algorithm and the second algorithm, wherein the user input comprises a weighting factor for each category on which the first relationship and the second relationship are based” (Paragraph [0065]  and Paragraph [0154] (provide a search input/output interface that displays and/or communicates search input criteria and corresponding search results in a way that facilitates intuitive understanding and visualization of the logical relationships between two or more related concepts being searched and each algorithm is refined by iteratively adjusting the scorings and/or weightings))
“adjust the first algorithm and a second algorithm used to calculate the first relationship and the second relationship based on user input by applying the weighting factors of the user input to the first algorithm and the second algorithm” (Paragraph [0065] and Paragraph [0085] (the algorithm is refined by iteratively adjusting the scorings and/or weightings assigned until the predictive accuracy of the algorithm is optimized where algorithm results could also be calculated and/or reported as arbitrary raw scores representing the sum of an individual patent's weighted scores and multiple regression modeling is a well-known statistical technique for examining the relationship between two or more predictor variables (PVs) and a criterion variable (CV)))
“and dynamically adapt the interactive visual representation based on the user input in real-time” (Paragraph [0020] (the degree of relevance between two or more citationally and/or contextually related documents and an interactive visual interface for representing a resulting determined relevant document set)).
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tan, Kolehmainen and Barney for “wherein the plurality of proximity scores between each reference and the searched mark is each based on a plurality of categories selected from the group of: similarity in appearance, similarity in sound, similarity in connotation, and similarity of the goods and services; calculate a first relationship and a second relationship between each reference and the searched mark, wherein the first relationship and the second relationship for a given reference is calculated from a weighted aggregation of the plurality of proximity scores between the given reference and the searched mark according to a first algorithm and a second algorithm, each adjustable through a user controlled dashboard; provide through the display an interactive visual representation between the searched mark and at least two of the plurality of references; and provide through the display one or more fields for receiving user input that is factored into the first algorithm and the second algorithm, wherein the user input comprises a weighting factor for each category on which the first relationship and the second relationship are based; adjust the first algorithm and a second algorithm used to calculate the first relationship and the second relationship based on user input by applying the weighting factors of the user input to the first algorithm and the second algorithm; and dynamically adapt the interactive visual representation based on the user input in real-time” as it optimizes a transactional process by providing faster and accurate results during the selection of an appropriate parameter for action for taking a decision on the basis of results (Kolehmainen, Paragraph [0012]) and it provides a novel search input/output interface that displays and/or communicates search input criteria and corresponding search results in a way that facilitates intuitive understanding and visualization of the logical relationships between two or more related concepts being searched (Barney,  Paragraph [0015]). 
Therefore, it would have been obvious to combine Tan, Kolehmainen
 and Barney. 

As per claim 2:
Tan, Kolehmainen and Barney teach the system as specified in the parent claim 1 above. 
Tan further teaches:
“The system of claim 1 wherein the controller is further configured to provide a control through which a user manipulates a weighting factor associated with at least one of the visually represented proximity scores, thereby altering the visual representation” (Paragraph [0098], Paragraph [0099] and Paragraph [0100] wherein Tan’s teachings of  (all actions are subject to a search / request /  check process, and a score /rank / percentage weight given to each action, so that the requester can prioritize which sets of results to review using GUI)).

As per claim 3:
Tan, Kolehmainen and Barney teach the system as specified in the parent claim 1 above. 
Barney further teaches:
“wherein the plurality of proximity scores between a given reference and the searched mark includes a proximity score representing an objective measurement of similarity in commercial impression between the searched mark and the given reference” (Paragraph [0024] and Paragraph [0025] (relevance scores are calculated between each document and each other document, provides an improved technique for measuring contextual relatedness or contextual similarity between two or more documents)).

As per claim 4:
Tan, Kolehmainen and Barney teach the system as specified in the parent claim 1 above. 
Tan further teaches:
“wherein the plurality of proximity scores between a given reference and the searched mark includes a proximity score representing an objective measurement of similarity of trade channels between the searched mark and the given reference” (Paragraph [0093], Paragraph [0095] and Paragraph [0097] (the degree of relevance or similarity can take the form of a weight, ranking, rating, score, or percentage and is calculated based on input of a string of one or multiple words representing trade channel that could be obtained from a social networking site, written text, advertising text, or header/headline)).

As per claim 5:
Tan, Kolehmainen and Barney teach the system as specified in the parent claim 1 above. 
Tan further teaches:
“wherein the plurality of proximity scores between a given reference and the searched mark includes a proximity score representing an objective measurement of the similarity of the conditions under which sales are made between the searched mark and the given reference” (Paragraph [0097] and Paragraph [0101] (the degree of relevance or similarity can take the form of a weight, ranking, rating, score, or percentage and is calculated based on terms of sale or terms of service)).

As per claim 6:
Tan, Kolehmainen and Barney teach the system as specified in the parent claim 1 above. 
Tan further teaches:
“wherein the at least one proximity score between a given reference and the searched mark includes a proximity score representing an objective measurement of the fame of the given reference” (Paragraph [0084] and Paragraph [0097] (the degree of relevance or similarity can take the form of a weight, ranking, rating, score, or percentage and additional relevance is assigned to those top brands when the degree of relevance is being calculated)).

As per claim 7:
Tan, Kolehmainen and Barney teach the system as specified in the parent claim 1 above. 
Tan further teaches:
“wherein the at least one proximity score is represented by a numerical score, with a higher score representing a higher concern” (Paragraph [0097] and Paragraph [0098] (the degree of relevance in the form of a weight, ranking, rating, score, or percentage is calculated from one or a combination of several factors, and sort the trademarks based on the calculated relevance with the most relevant ones to review first)).

As per claim 8:
Tan, Kolehmainen and Barney teach the system as specified in the parent claim 1 above. 
Tan further teaches:
“wherein at least one proximity score is a proximity score for the buyers to whom the goods/services are sold or the channels of trade through which the goods/service are sold derived from social media data” (Paragraph [0093], Paragraph [0095] and Paragraph [0097] (the degree of relevance or similarity can take the form of a weight, ranking, rating, score, or percentage and is calculated based on input of a string of one or multiple words representing trade channel that could be obtained from a social networking site)).

As per claim 9:
Tan, Kolehmainen and Barney teach the system as specified in the parent claim 1 above. 
Tan further teaches:
“wherein at least one proximity score is a proximity score based on the reputation of a given reference derived from social media data” (Paragraph [0083], Paragraph [0084] and Paragraph [0097] (the degree of relevance or similarity can take the form of a weight, ranking, rating, score, or percentage and  is calculated based on a greater deal of mentions of a particular trademark in the mass media, on the Internet (e.g., number of search results) and top brand)).

As per claim 10:
Tan, Kolehmainen and Barney teach the system as specified in the parent claim 1 above. 
Tan further teaches:
“wherein the controller is further configured to trigger an alert when the searched mark exceeds an alert threshold” (Paragraph [0029] and Paragraph [0074] (responsibly providing alerts and notifications as a provider of a platform or medium that allows for potential misuse of a trademark or trademark-similar term where the notification module can determine a degree of relevance for each trademark and possibly notify or alert above a certain threshold)).
Also, Barney further teaches:
“when the first relationship or the second relationship between a reference” (Paragraph [0023] (quantitatively measuring a degree of relevance between two or more patents and/or other documents of interest by analyzing relationships between multiple related documents)).

As per claim 11:
Tan, Kolehmainen and Barney teach the system as specified in the parent claim 10 above. 
Tan further teaches:
“wherein the proximity score alert threshold is binary condition triggered by a specific value of an owner variable” (Paragraph [0100] (the requester may opt to perform a background check for all actions, and allow only those whose score/rank/percentage weights fall below a certain threshold, with the remainder requiring manual review and authorization)).

As per claim 12:
Tan, Kolehmainen and Barney teach the system as specified in the parent claim 10 above. 
Tan further teaches:
“wherein the alert threshold is manually set by a user of the system and a comparison of the proximity score between each reference and the alert threshold is automatically analyzed by the controller” (Paragraph [0103] (as a result of a manual request) and a comparison of the proximity score between each reference and the searched mark and will result in a notification or alert of results that may be delivered to a recipient and as part of an automated process)).
Also, Barney further teaches:
“a comparison of the first relationship or the second relationship between each reference” (Paragraph [0023] (quantitatively measuring a degree of relevance between two or more patents and/or other documents of interest by analyzing relationships between multiple related documents)).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Havlick et al, (US PGPUB 20030158743), an interactive user interface for organizing, storing, accessing and presenting information associated with a trademark search, trademark watch report or the scope of trademark rights of a trademark owner. Trademark information is visually depicted in an interactive user interface in a manner that is easy to follow and understand.
Jessen et al, (US PGPUB 20160350886), computer processor generated analysis and presentation of patent and business data in a common interface is described. The aggregation and analysis includes a method and system for evaluating a patent or patent application and proposed claim text by examining claim related information maintained in databases as well as image related information maintained in databases. The method includes deriving unique signatures of individual claims and ascertaining scope of individual claims relative to other claims in a collection, such as claims found in a classification schema and also deriving unique characteristics from images and ascertaining the scope of similarity between the images.
Sadler Paul, (US Patent 8166026), a system and method that enables the user to search and identify meaningful and relevant information, based upon the weighted, custom parameters provided by the user and parameters or rules defined by the community of users as a group, with the option of utilizing user profile information to tune or detune searching, comparing or contrasting, and predicting.  The methods provide a summary, or result, that can be tailored specifically to the user based upon weighted rules (algorithms) and parameters defined by the user (or a user group as a whole), and the weighted rules and parameters defined as meaningful by the user (group).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY MAHMOUDI whose telephone number is (571)272-4078.  The examiner can normally be reached on IFP.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kamal K Dewan/
Examiner, Art Unit 2163





/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163